Citation Nr: 0409630	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for service-connected Post-
Traumatic Stress Disorder (PTSD), currently rated as 50 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to August 
1972.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office (RO or 
AOJ) of the Department of Veterans Affairs (VA) which continued a 
10 percent rating for service-connected PTSD.  A notice of 
disagreement was received in June 2002, a statement of the case 
was issued in August 2002, and a substantive appeal was received 
in August 2002.  The Board therefore has appellate jurisdiction.  
See generally 38 U.S.C.A. § 7105 (West 2002).  In a September 2002 
determination, the RO increased the rating for the veteran's PTSD 
to 50 percent, effective from April 27, 2001. 

By rating decision in July 2003, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for a personality disorder.  This same rating 
decision denied entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The record 
does not show that an appeal has been initiated from either 
determination, and these issues are therefore not in appellate 
status at this time. 


FINDING OF FACT

The veteran's service-connected PTSD is characterized by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as insomnia and sleep problems 
for which medication is prescribed, depressed mood, anxiety, 
disturbances of motivation and mood, and difficulty in completing 
work assignments, but without deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess 
of 50 percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§  
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations set forth certain notice and assistance provisions.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to VA benefits.  
Specifically, the discussions in a January 2002 RO letter, the May 
2002 rating decision, and the August 2002 statement of the case 
have collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits sought.  
Moreover, in the January 2002 letter,  the appellant was advised 
of the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO provided notice under VCCA to the 
claimant in January 2002, prior to the RO's decision to deny the 
claim in May 2002 as anticipated by the recent court holding.  In 
other words, the VCAA notice timely. 
  
Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and regulation.  
The record includes service medical records, VA medical records 
and VA examination reports.  Since the veteran was afforded a VA 
examination in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  The veteran submitted 
employment records after the rating decision showing that he 
understood his right to continue to submit evidence.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on appeal.  
Under these circumstances of this particular case, no further 
action is necessary to assist the appellant with the claims.

Criteria and Analysis

The present appeal involves the veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability rating.  
Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.   

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the level 
of a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).    

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under 38 C.F.R. § 
4.130, Code 9411, PTSD is rated, as follows: 

A 10 percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or where the symptoms are 
controlled by continuous medication.  

A 30 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short - and long - term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment, impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking 
or mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.

The highest available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social impairment 
due to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; an intermittent inability to perform the activities of 
daily living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders are not intended to constitute 
an exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet.App. 
436 (2002). 

In April 2001, the veteran's representative requested an increased 
rating.  

In June 2001, additional evidence was received from the veteran, 
including a copy of a May 2001 letter from Neal Kline, M.D. to the 
effect that the he believed the veteran's irritability and impulse 
control were inconsistent with suggesting his return to work at 
that time.  He described the veteran's PTSD and major depression 
as chronic and severe.  Also received was a copy of a May 2001 
certification by Dr. Kline regarding Workers' Compensation 
benefits to the effect that the veteran suffered from poor 
concentration, impaired coping skills with others, volatile 
emotions and a helpless/hopeless point of view.  He also referred 
to anger, depression, anxiety, poor impulse control and insomnia.  
The record also includes various clinical records showing ongoing 
treatment by Dr. Kline.  Clinical records show the use of Zoloft 
for depression, anxiety and experiencing a panic attack.  The 
veteran is also reported to also be on Trazodone for his sleep 
problems.        

In January 2002, the veteran underwent a VA mental status 
examination were his thought process was logical and goal-
directed, speech normal, he was alert and fully oriented, no gross 
deficits in his memory or cognition and dressed appropriately.  
His mood was anxious but affect was euthymic.  The veteran had no 
current suicidal or homicidal thoughts but admitted to feeling 
suicidal some of the time because of the direction his life had 
taken.  The veteran reported symptoms of anxiety related to PTSD 
and stated that he was depressed but again due to his life 
condition.  The veteran stated that he had poor impulse control 
but was able to keep himself from hurting anyone.  The examiner 
found that he did suffer from PTSD which appeared to be relatively 
stable.  A personality disorder was also diagnosed.  The examiner 
indicated that the veteran did have irritability and impulsivity, 
but the examiner felt they were more likely related to his 
personality disorder.  It was noted that the veteran was not 
working due to a problem between him and his boss.

At the VA examination the veteran was given the Global Assessment 
Functioning (GAF) score of 65.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 
1994) [hereinafter DSM-IV].  A 61-70 score indicates "some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."   

The veteran also submitted employment records from 1996 up through 
the year 2002.  The employment records reflect excessive absences 
and several records of counseling about the quality of the 
veteran's work.    

It appears clear that the veteran's PTSD is productive of 
significant impairment.  The Board notes that records from Dr. 
Kline along with his May 2001 letter support a finding that the 
veteran's PTSD is manifested by anxiety, depression, impaired 
concentration and impaired coping skills.  There is also evidence 
of sleep impairment and disturbances of motivation.  These 
symptoms result in difficulty in maintaining effective work 
relationships as also supported by the evidence.  However, the RO 
recognized the PTSD impairment and increased the veteran's PTSD 
evaluation from 10 percent to 50 percent.  While the wording 
utilized by Dr. Kline is somewhat different than that used under 
Code 9411, the Board believes that the overall impairment picture 
described by Dr. Kline is already fully contemplated by the 
existing 50 percent rating.  This conclusion is further supported 
by the report of the January 2002 VA examination which referred to 
some anxiety, but also described no gross deficits in memory or 
cognition.  The examiner also noted problems with irritability and 
impaired impulse control, but he attributed these problems as more 
likely due to the a personality disorder.  As noted in the 
introduction, service connection is not in effect for a 
personality disorder. 

The preponderance of the evidence is against a finding that the 
veteran's PTSD symptoms more nearly approximate the criteria for a 
70 percent rating.  The evidence shows the veteran has some 
difficulty maintaining effective work performance.  Some 
disturbance of motivation and mood with some panic attacks.  There 
is no evidence of obsessive rituals, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  There is no evidence of spatial 
disorientation or neglect of personal appearance due to the PTSD.  
Moreover, the assigned GAF score of 65 indicates that the veteran 
has some difficulty in social and occupational functioning, but is 
generally functioning pretty well.  In sum, the Board is compelled 
to find that the currently assigned 50 percent rating is 
appropriate and that a higher rating is not warranted at this 
time.  Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there is 
not such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



